DETAILED ACTION
The amendment and RCE filed on 08/10/2021 has been entered and fully considered. Claims 1-2, 4-7 and 9-23 are pending. Claims 11-23 have been withdrawn from consideration. Claims 1-2, 4-7 and 9-10 are considered on merits, of which claim 1 is amended.

Response to Amendment
In response to amendment, the examiner maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 4-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villar et al. (Encyclopedia of Biophysics, 2013) (Villar).
Regarding claim 1, Villar discloses a multi-phase liquid composition comprising: 
a first aqueous phase containing water or an aqueous solution (Fig. 1a, page 861, par 5); a second aqueous phase containing water or an aqueous solution (Fig. 1a, page 861, par 5); a lipid bilayer existing between the first aqueous phase and the second aqueous phase (Fig. 1); and an organic phase making contact with a part or all of at least one of the first aqueous phase and the second aqueous phase (Fig. 1a).
Villar disclose that the organic phase can be organic liquid selected from the group consisting of squalene, silicone oil, and an alkane having 10 to 20 carbon atoms (e.g. n-hexadecane) (page 864, par 2). Villar teaches that “Importantly, a small proportion of hydrocarbon such as hexadecane in the silicone oil is required to render DIBs electrically insulating” (page 986, par 2). Villar further teaches that "The high density of silicone oil can be used to match the densities of the aqueous and oil phases. 
Since Squalane is a hydrocarbon derived by hydrogenation of squalene, squalene has the same carbon backbone as squalene, and is cheaper and more stable than squalene.  It would have been obvious to one of ordinary skill in the art to substitute squalene with squalane in silicon oil. The result is predictable.
Regarding claim 2, the length of the lipid bilayer is the inherent property of the droplet interface bilayer (DIB) as discloses by Villar (Fig. 1a).
Regarding claim 4, Villar discloses that wherein it has a structure in which the first aqueous phase, the lipid double layer, and the second aqueous phase are sequentially laminated (Fig. 1a).
Regarding claim 5, Villar discloses that wherein the first aqueous phase is located at the outsidemost part among the first aqueous phase, the lipid bilayer, and the second aqueous phase, and the first aqueous phase has a height of 1 μm or more in the direction perpendicular to the surface of the first aqueous phase (Fig. 1a). At certain orientation of the droplet interface bilayer (DIB), the first aqueous phase is located at the bottommost part among the first aqueous phase, the lipid bilayer, and the second aqueous phase.
Regarding claim 6, Villar discloses that wherein the organic phase is located on the upper surface of the second aqueous phase, or the organic phase is located so as to surround the entirety of the second aqueous phase (Fig. 1a).
Regarding claim 7, Villar discloses that wherein the organic phase is located so as to surround the lipid bilayer and the second aqueous phase, or the organic phase is located so as to surround the first aqueous phase, the lipid bilayer, and the second aqueous phase (Fig. 1a).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art to optimize the volume ratio of squalene and silicon oil by routine experimentation
.

Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that “FIG. 4 of the instant specification which is reproduced below for the Examiner's convenience illustrates the results of measuring the permeability of caffeine using the multi-phase liquid compositions of the examples and comparative examples. When squalane alone was used as an organic phase instead of a mixture of squalane and silicone oil as recited in Claim 1, it was confirmed that the entire system was unstable so as to burst the aqueous solution droplet before the formation of the lipid bilayer. Villar fails to recognize such unexpected effects of the instantly claimed invention. It is respectfully submitted that Villar fails to suggest the above demonstrated unexpected results of the instantly claimed invention.” (remark, page 8). 
This argument is not persuasive. Villar disclose that the organic phase can be organic liquid selected from the group consisting of squalene, silicone oil, and an alkane having 10 to 20 carbon atoms (e.g. n-hexadecane) (page 864, par 2). Villar teaches that “Importantly, a small proportion of hydrocarbon such as hexadecane in the silicone oil is required to render DIBs electrically insulating” (page 986, par 2). Villar further teaches that "The high density of silicone oil can be used to match the densities of the aqueous and oil phases. Moreover, droplets made in a solution of lipids in silicone oil require less time to acquire a lipid monolayer" (page 864, par 2). Thus, Villar fairly suggests to one of ordinary skill in the art that the organic phase that has mixtures of high density silicon oil and hydrocarbons, such as squalene and n-hexadecane, is preferred. 
Since Squalane is a hydrocarbon derived by hydrogenation of squalene, squalene has the same carbon backbone as squalene, and is cheaper and more stable than squalene.  It would have been obvious to one of ordinary skill in the art to substitute squalene with squalane in silicon oil. The result is predictable. Examiner will 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797